United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-359
Issued: November 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 30, 2010 appellant filed a timely appeal from a July 26, 2010 decision of
the Office of Workers’ Compensation Programs (OWCP) which granted him a schedule award.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than four percent permanent impairment of the
right upper extremity for which he received a schedule award.
FACTUAL HISTORY
On January 28, 2008 appellant, then a 51-year-old sales/service distribution associate,
filed a Form CA-2, notice of occupational disease, for elbow tendinitis due to performing work
duties which included pushing, pulling and turning heavy equipment. OWCP accepted right
1

5 U.S.C. §§ 8101-8193.

lateral epicondylitis and sprain of the right shoulder and upper arm. Appellant stopped work on
January 11, 2008 and did not return.
A January 23, 2008 magnetic resonance imaging (MRI) scan of the right elbow revealed
small right elbow joint effusion, mild distal triceps tendon strain, minimal distal biceps
tendinosis without a tear and common extensor tendinosis with an intrasubstance partial tear. A
March 10, 2008 MRI scan of the right elbow revealed minimal joint effusion with subchondral
cyst at the capitellum, mild triceps tendon strain, common extensor tendinosis with partial
thickness tear and minimal tendinopathy involving the common flexor origin. Appellant came
under the treatment of Dr. Ira C. Sachs, an osteopath, from June 10 to October 7, 2008, for an
onset of right elbow pain which began after lifting at work. Dr. Sachs advised that appellant was
treated conservatively with physical therapy and corticosteroid injections without relief in his
symptoms. He diagnosed right lateral epicondylitis and ruled out radial nerve syndrome and
recommended surgery which OWCP authorized. On November 10, 2008 Dr. Sachs performed a
right lateral epicondyle release and lateral epicondylectomy and diagnosed right lateral
epicondylitis.
On October 23, 2009 appellant filed a claim for a schedule award.
On December 1, 2009 OWCP requested that appellant submit a report from a physician
addressing whether he sustained permanent impairment to the right arm due to work factors
pursuant to the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment2 (A.M.A., Guides).
Appellant submitted an August 25, 2009 report from Dr. David Weiss, an osteopath, who
noted that appellant reached maximum medical improvement on August 25, 2009. Dr. Weiss
noted that appellant had discomfort and stiffness of the right elbow which was daily and constant
in nature. He noted that appellant denied any difficulty in completing activities of daily living
including performing household chores, self-care, sleeping, performing overhead reaching,
lifting or nonspecialized hand activities. Examination of the right elbow revealed a well-healed
surgical scar over the lateral aspect with no tenderness over the lateral epicondyle, lateral
extensor mechanism, medial epicondyle, medial flexor mass and distal triceps. Range of motion
for flexion was 145/145 degrees, pronation was 80/80 degrees and supination was 70/80 degrees.
Manual muscle strength testing was normal and some atrophy was noted. Dr. Weiss opined that
the work-related injury was the competent producing factor for appellant’s subjective and
objective findings. He noted reviewing both the MRI scans of the right elbow dated January 23
and March 10, 2008. Dr. Weiss noted that appellant had five percent impairment to the right arm
pursuant to the A.M.A., Guides. Utilizing Table 15-4 on page 399 of the A.M.A., Guides, he
found that appellant had a class 1 impairment due to lateral epicondylitis with surgical release of
the flexor or extensor with residual symptoms, which provided a default value of a five percent
right arm impairment. Dr. Weiss noted grade modifiers for functional history of zero,3 physical
examination of one for atrophy4 and clinical studies of two based on review of MRI scan
2

A.M.A., Guides (6th ed. 2008).

3

Id. at 406, Table 15-7.

4

Id. at 408, Table 15-8.

2

studies.5 Using the net adjustment formula,6 he determined that there was no adjustment from
the default grade. Dr. Weiss concluded that appellant had five percent right arm impairment.
OWCP referred Dr. Weiss’ report to OWCP’s medical adviser. In a January 21, 2010
report, Dr. Weiss found that appellant had four percent impairment of the right arm pursuant to
the A.M.A., Guides. The medical adviser concurred with Dr. Weiss that, pursuant to Table 15-4,
page 399 of the A.M.A., Guides, appellant had a class 1 impairment due to lateral epicondylitis
with surgical release of the flexor or extensor with residual symptoms, with a default value of a
five percent right arm impairment. He noted that Dr. Weiss properly found a grade modifier for
functional history of zero, and for physical examination of one for atrophy. However, the
medical adviser differed with regard to Dr. Weiss’ determination of a grade modifier for clinical
studies of two, noting MRI scan findings showed “mild” pathology which would correlate with a
grade one modifier pursuant to Table 15-9, page 410-11 of the A.M.A., Guides. He noted that
Dr. Weiss found a grade two modifier for clinical studies but that the A.M.A., Guides indicate
that a grade two modifier is for a moderate problem. As clinical study only supported a mild
pathology, a grade one modifier for clinical studies was more appropriate. Using the net
adjustment formula, the medical adviser determined that the net adjustment factor was -1 which
moved the default grade C value to grade B value for which four percent arm impairment is
provided.
In a decision dated February 1, 2010, OWCP granted appellant a schedule award for four
percent permanent impairment to the right upper extremity. The period of the award was from
August 25 to November 20, 2009. On February 4, 2010 appellant requested a telephone hearing
which was held on May 10, 2010.
In a decision dated July 26, 2010, the hearing representative affirmed the decision dated
February 1, 2010.
LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the

5

Id. at 410, Table 15-9.

6

Id. at 411.

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

3

appropriate standard for evaluating schedule losses.9 Effective May 1, 2009, schedule awards
are determined in accordance with the A.M.A., Guides (6th ed. 2008).10
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).11 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
ANALYSIS
Appellant’s claim was accepted by OWCP for right lateral epicondylitis and sprain of the
right shoulder and upper arm and authorized a surgical release which was performed on
November 10, 2008.
In an August 25, 2009 report, Dr. Weiss opined that appellant had five percent
impairment of the right arm pursuant to the A.M.A., Guides due to his right epicondylitis and
surgical release. For elbow epicondylitis, he referred to Table 15-4, which specifically addresses
lateral epicondylitis status postsurgical release and provides a default arm impairment of five
percent for class 1 CDX.12 This may be adjusted using the established formula of (GMFH CDX) + (GMPE - CDX) + (GMCS - CDX).13 In this case, Dr. Weiss identified grade modifier
of 2 (moderate problems) for clinical studies, a grade modifier of 0 for functional history and a
grade modifier of one for physical examination. Applying the formula resulted in zero net
adjustment or five percent upper extremity impairment. Dr. Weiss referenced both MRI scans of
the right elbow, performed on January 23 and March 10, 2008, which revealed mild distal triceps
tendon strain and extensor tendinosis with intrasubstance partial tear/tendon fiber splitting, which
he correlated with a grade two modifier for clinical studies.
OWCP requested that its medical adviser review the medical record and determine the
extent of any permanent impairment of the right arm. In his January 21, 2010 report, OWCP’s
medical adviser reviewed the evidence and applied the sixth edition of the A.M.A., Guides to
Dr. Weiss’ clinical findings. He concurred with Dr. Weiss in identifying a class 1 impairment
due to lateral epicondylitis status postsurgical release using the elbow regional grid set forth in
Table 15-4, which yielded a default value of five percent arm impairment. The medical adviser
considered the applicable grade adjustments for GMFH, GMPE and GMCS. He found a grade
modifier of 0 for functional history, 1 for physical examination and 1 for clinical studies.
Utilizing the net adjustment formula, the medical adviser determined that the net adjustment
9

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Example 1
(January 2010).
11

A.M.A., Guides 494-531.

12

Id. at 399, Table 15-4.

13

Id. at 411.

4

factor was -1 which supported a grade B rating value for which four percent arm impairment is
provided. He explained that the grade two modifier for clinical studies noted by Dr. Weiss, for
moderate pathology, did not properly reflect the clinical studies which showed only “mild”
pathology.
The Board has held that the opinion of an examining physician in the appropriate field of
medicine may take precedence over the opinion of an OWCP medical adviser when considering
factors from physical examination.14 Dr. Weiss examined appellant and reviewed the same MRI
scan findings as the OWCP medical adviser. Based on this, he determined that clinical studies
supported moderate pathology and determined, under the A.M.A., Guides, that appellant had five
percent right arm impairment. Dr. Weiss noted appellant’s MRI scan studies documented a mild
triceps tendon strain but also revealed extensor tendinosis with a partial thickness tear. The
Board finds that Dr. Weiss properly determined that appellant’s clinical studies merited a grade
two modifier instead of a grade one modifier. OWCP’s medical adviser, in disagreeing with
Dr. Weiss, did not fully explain why the MRI scan studies only supported mild pathology.
Consequently, the Board finds that the opinion of Dr. Weiss is sufficiently reasoned, comports
with the A.M.A., Guides, and establishes that appellant has five percent permanent impairment
of the right arm.
The Board will modify OWCP’s July 26, 2010 decision to find that appellant has five
percent permanent impairment of the right upper extremity. Upon return of the case record,
appellant is entitled to an additional one percent impairment of the right upper extremity.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has five percent impairment of his right upper extremity.

14

Michelle L. Collins, 56 ECAB 552 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the July 26, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed, as modified.
Issued: November 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

